Examiner’s Comments
Applicant’s response filed on 05 May 2021 is deemed sufficient to satisfy the Request for Information made under 37 CFR § 1.105 in the Office Action mailed on 11 December 2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the response filed on 05 May 2021, Applicant’s representative confirmed that the deposit was made and accepted with NCIMB and provided a showing of viability. Moreover, Applicant’s representative provided written assurance that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. Accordingly, the deposit is deemed to be perfected and the corresponding rejections made under 35 USC § 112 are withdrawn. 
Additionally, Applicant’s response to the Request for Information made under 37 CFR § 1.105 provides a showing of the genetic basis that distinguishes the claimed plant from the prior art. Accordingly, the prior art rejections are withdrawn. Claims 1-28 are free of the prior art, given the failure of the prior art, to teach or suggest a soybean variety having the parental linage of Soybean Cultivar 2200074 and all of the corresponding morphological and physiological characteristics therein. 
The closest prior art made of record is U.S. Patent 10,188,072 B1 to Wooten et al, issued on 26 January 2019. Wooten teaches a soybean variety having many of the same characteristics as 2200074. For example, the variety of Wooten is characterized by a relative maturity of 4.4, yellow seed color, white flower color, light tawny pubescence, black hilum color, brown pod color, indeterminate growth habit, dull seed coat luster, ovate leaf shape, and resistance to Soybean Cyst Nematode Race 3. 
Phytophthora and its specific herbicide resistance events. Given that these elements correspond to the unique parental linage of the claimed plant; they are deemed to be free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LEE A VISONE/Primary Examiner, Art Unit 1663